Title: To Thomas Jefferson from Thomas Paine, 8 July 1808
From: Paine, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York Tarlelton Street No. 63. July 8th 08.
                  
                  On the 21st. Jany I presented a Memorial to Congress, and after waiting a considerable time and hearing nothing of it, I wrote to George Clinton Junior who presented the Memorial to Congress desiring some information of it. In his answer of March 19 he says, “I am desired by Mr Holmes Chairman of the Committee of Claims to inform you “That the business, on the Memorial, is progressing and that as soon as they recieved certain information from the President and Vice Presdent a report would be made.”—No report however has been made, and I write this letter to request you to inform me if Mr Holmes or the Committee of Claims have made any application to you on the subject.
                  I now pass on from this disagreeable affair to what I like much better—Public affairs—The british Ministry have outschemed themselves. It is not difficult to see what the motive and object of that Ministry were in issuing the orders of Council. They expected those Orders would force all the Commerce of the United States to England and then by giving permission to such Cargoes as they did not want for themselves to depart for the Continent of Europe, to raise a revenue out of those Countries and America. But instead of this they have lost revenue, that is, they have lost the revenue they used to receive from American imports, and instead of gaining all the Commerce they have lost it all.
                  This being the case with the british Ministry it is natural to suppose they would be glad to tread back their steps if they could do it without too much exposing their ignorance and obstinacy. The Embargo law impowers the President to suspend its operation whenever he shall be satisfied that our Ships can pass in safety. It therefore includes the Idea of impowering him to use means for arriving at that event. Suppose the President were to authorise Mr. Pinkney to propose to the british Ministry that the United States would negociate with France for rescinding the Milan Decree on Condition the english Ministry would rescind their orders of Council and in that case, the United States would recall their Embargo. France and England stand now at such a distance that neither can propose any thing to the other, neither are there any neutral powers to act as mediator. The U.S. is the only power that can act.
                  Perhaps the british Ministry, if they listen to the proposal, will want to add to it the Berlin decree which excludes english Commerce from the Continent of Europe; but this we have nothing to do with, neither has it any thing to do with the Embargo. The british Orders of Council and the Milan decree are parallel cases, and the cause of the Embargo.
                  Yours in friendship,
                  
                     Thomas Paine 
                     
                  
               